Per Curiam,
An appeal by the plaintiffs from the judgment of the common pleas was taken and argued before the passage of the Act of April 15, 1907, P. L. 83, but the judgment of this court reversing the judgment of the common pleas and directing judgment in favor of the plaintiffs on the verdict was not rendered until *255afterwards. The question is whether the act entitles the plaintiffs to have the amount expended by them for printing paper-books taxed as part of the costs. The learned judge below held that it does not, and it so happens that on the following day we rendered a decision to the same effect in another case: Smith v. Illinois Central R. R. Co., 36 Pa. Superior Ct. 584. This was followed by us in Barto v. Beaver Traction Co., 37 Pa. Superior Ct. 447, and again in the recent case of Miller v. Jackson, 38 Pa. Superior Ct. 477. The argument of the learned counsel for the appellant has not convinced us that this was erroneous. Having regard to the subject-matter of the act, as well as its words, it is more reasonable to conclude that the legislature had in contemplation future appeals, and not those that were pending and undisposed of in the appellate courts, and particularly not those in which the expense had been incurred before the passage of the act. As pointed out by our Brother Orlady in Smith v. Illinois Central R. R. Co., 36 Pa. Superior Ct. 584, the conclusion there reached is in harmony with the doctrine enunciated in Thomas’s Election, 198 Pa. 546.
The order is affirmed at the costs of the appellants.